FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 recites the limitation "the high-speed moving vehicle-bridge system" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the crosswind" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the high-speed servo motor" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the high-strength rotating conveyor belt" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. CN 102944434
With respect to claims 1, and 13, He teaches a system for testing aerodynamic characteristics of a high-speed moving vehicle-bridge system (figure 1) and subsidiary facilities of the high-speed moving vehicle-bridge system under a crosswind (crosswind from wind tunnel, abstract), comprising a vehicle model (train model 4), a starting mechanism (train hooking device 5 as part of the U shaped accelerating system, figure 1, page 3 translation), a buffer mechanism (U shaped system and trip mechanism, figure 1, page 3), a wind tunnel test section and guide rails (wind tunnel 10 and track railway 9, figure 2, pages 3 and 4), wherein the guide rails pass through the wind tunnel test section (figure 2); the starting mechanism and the buffer mechanism are separately located at both ends of the guide rails (figure 1); the guide rails comprise an acceleration section and a deceleration section (the upper areas of the U shaped system, figure 1); the starting mechanism is located in the acceleration section, and the buffer mechanism is located in the deceleration section (figure 1); the vehicle model starts to run at the starting mechanism and stops at the buffer mechanism (train model 4 starts and stops on the upper areas of the U shaped system, figure 1, pages 3-4); and an instantaneous speed of the vehicle model in the acceleration section is not less than 100 km/h (train model 4 is interpreted as having a speed of 100 km/h as the U shaped hill can be a height which would With regard to claim X, the prior art does not disclose or suggest the current claimed subject matter of X.  Therefore the claim is found allowable over the current prior art as train model to reach at least that speed, figure 1, pages 3-4).
	With respect to claim 6, He teaches a test bridge span model (test bridge cross-module 3); the guide rails are laid on the test bridge span model (test bridge cross-module type 3 comprises bridge pier 7, beam body 8 and bridge floor track 9), and the test bridge span model passes through the wind tunnel test section (figures 1 and 2).

Allowable Subject Matter
Claims 2-5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/20/2021